PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





 





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/129,708
Filing Date: 12 September, 20189
Appellants(s): Fu, Mingang et al. 



__________________
Manita Rawat
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/03/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/25/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) WITHDRAWN REJECTIONS
	None. 

 (3) Response to Arguments

 The rejection of Appellant’s claims under 35 U.S.C. 101 is proper and should be sustained by the Board.

1. The Office properly established that Appellant’s independent claims recite a patent-ineligible abstract idea under the 2019 Guidance.

As an initial point, Examiner respectfully notes that an abstract idea is recited in a claim when an abstract idea is “set forth” or “described” in the claim. MPEP 2106.04(II)(A)(1) 

Appellant’s arguments that the Examiner failed to provide reasoning sufficient to establish that Appellant’s claims recite an abstract idea should be found unpersuasive. 

Appellant reproduces limitations from the claims on pages 17-19 and highlights select physical components in bold. Appellant also references Training Example 37, claim 2, of the training examples issued by the Office. Here, Appellant appears to argue that the claims require physical components which render the claim incapable of practical performance in the human mind. To the extent that this is the case, this argument should be found unpersuasive. 
Courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. MPEP 2106.04(a)(2)(III) It is only when a mental process step “cannot practically be performed in the human mind” that such a claim can be considered not to recite a mental process. MPEP 2106.04(a)(2)(III)(A) see also MPEP 2106.04(a)(2)(III) citing Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) noting that the Court even when so far as to indicate that nothing in the claims themselves foreclosed them from being performed by a human mentally or with pen and paper. 
Appellant’s only argument in support of such a finding appears at the bottom of page 21, where appellant argues that, like those limitations in Example 37, claim 2, the present claims also require action by a processor communicatively coupled to a communications interface, database, and memory. No further explanation is given. Appellant ignores the specifics of the claims in Example 37, claim 2 which render it incapable of performance using the human mind and pen and paper. It is not merely the generic computer implementation that renders the claim incapable of performance using the human mind, but the computer-specific steps performed by these components which do so. Since Appellant puts forth no other reasoning as to why the claims at hand cannot be practically performed in the human mind, Appellant’s argument is tantamount to claiming that “since the present claims recite similar physical components to those of Example 37, claim 2, the present claims must also be incapable of performance in the human mind.” But this is not the case, as claims which perform a mental process on a generic computer or in a computer environment, or by using a computer as a tool still recite a mental process. MPEP 2106.04(a)(2)(III)(C) Finally, Examiner, in pages 5-9 of the Final Rejection, gave clear analysis and explanation as to why certain limitations of the independent claims could in fact be performed by a human using their mind, pen and paper, and simple observation, evaluation and judgment. Since Appellant does no more than merely argue that the generic computer implementation should preclude performance using the human mind and pen and paper, and since Examiner has in fact put forth an explanation as to why the claims recite mental processes, Appellant’s arguments should be found unpersuasive. 

Appellant argues, on pages 19-20, that Examiner improperly ignores the actual claim language and performed a piecemeal analysis which oversimplified the claims. Such an argument should be found unpersuasive. On the contrary, Examiner properly followed the step 2A part I analysis set forth by the Office. On pages 5-9 of the Final Rejection, Examiner particularly pointed to the limitations which recite the abstract ideas along with an explanation as to why this was the case. Then, in paragraph 15 of the Final rejection, Examiner gave a detailed explanation as to why the claims, as a whole, recite such abstract ideas. Thus, Examiner followed MPEP 2106.07(a), first bullet point, line by line. What’s more, the argument set forth by Appellant is no more than a bare assertion alleging such oversimplification and piecemeal analysis. Appellant does not describe why this is the case, where such ignorance of claimed subject matter occurs, or how these issues amount to the claim failing to recite one or more abstract ideas. Since Appellant fails to put forth more than a bare assertion of improper analysis by the Examiner, and since the Examiner formulated a proper rejection in accordance with MPEP 2106.07(a), Appellant’s arguments should be found unpersuasive. 

Appellant makes arguments regarding practical application of the one or more abstract ideas due to technical improvements brought about by the invention on pages 21-22. Examiner respectfully notes that such arguments are relevant to considerations made under Step 2A Prong II and Step 2B, and will therefore be considered in the appropriate sections below. 

Finally, Appellant references the novelty/non-obviousness of the claims multiple times in Appellant’s Step 2A Part I arguments, and again on pages 25, 28, and 32. Examiner respectfully points to MPEP 2106.05(I) which marks a clear delineation (novelty of any element is of no relevance) between analysis under 35 U.S.C. 102 and 103, and 35 U.S.C. 101, and notes that the Alice framework, used by Examiner in the Final Rejection, is the proper analysis to determine eligibility. 


2. The Office properly established that Appellant’s independent claims are “directed to” a patent-ineligible abstract idea under the 2019 Guidance. 

	Appellant appears to argue, on page 24, that Examiner improperly applies the Step 2A Part I analysis in step 2A part II. Examiner respectfully disagrees, and notes that the Final Rejection gives forth a clearly delineated Step 2A Part II analysis in paragraphs 18 and 19. Appellant’s arguments that Examiner improperly mixed these two steps should be found unpersuasive because Examiner provided a step by step analysis with a clear delineation between these two steps beginning at paragraph 18.

	Appellant argues, on pages 24-25, that Examiner improperly alleges that the claims as a whole are directed to the abstract ideas which they recite without analysis of the actual claim language. Examiner respectfully disagrees. Examiner respectfully points to paragraph 18 of the Final Rejection which explicitly calls out additional elements along with an explanation as to why such elements do not integrate the abstract idea into a practical application thereof. Examiner provides further explanation of the shortcomings of such elements, individually and as a whole, in paragraph 19. Since Examiner properly analyzed the present claim language, Appellant’s arguments should be found unpersuasive. 

Appellant argues, on pages 25-28, that the claims recite additional elements that are integral to the claim and therefore integrate the alleged abstract ideas into a practical application thereof. Examiner respectfully disagrees. As noted in paragraphs 18 and 19 of the Final Rejection, the elements pointed to by Appellant on page 25 amount to no more than mere generic computer implementation of the abstract idea. These elements are in no way specialized, are recited at a high level of generality, and do no more than limit the application of the abstract idea to a particular computer environment or field of use. Appellant makes a claim that the elements produce a demonstrated technical improvement to a technical field or technology, but does not point to any such improvement here or explain how such elements bring about any such improvement. Since the additional elements pointed to by Appellant amount to mere generic computer implementation of the recited abstract ideas, the mere general linking of the abstract idea to a computer technology or field of use, or the mere requirement to “apply” the abstract idea using a computer components recited at a high level of generality, Appellant’s arguments should be found unpersuasive.

Appellant references Example 42, claim 2, on page 28, but does not analogize to this claim or pull any reasoning from it as to why the present claims, like those in Example 42, integrate the abstract idea into a practical application thereof. All that is given is a bare assertion below a summary of this example which indicates that the present claims also bring about a technical improvement. Such an argument is considered by Examiner in the following paragraph.

Appellant argues, on pages 28-29, that the claims integrate the abstract idea into a practical application thereof since they allegedly bring about an improvement to a technical field by improving delivery systems and improving load and route assignments in a goods delivery system. Examiner respectfully disagrees. Appellant does no more than make a bare assertion that such an improvement is present. Appellant does not explain how such an improvement is brought about by the claims. Such an argument cannot be sufficient to rebut the prima facie case put forth by Examiner without an explanation as to how the claimed limitations bring about this alleged improvement. What’s more, Examiner respectfully notes that such an improvement, if even brought about by the claims, is to the abstract idea itself, not to any particular computing technology or technical field itself. Here, if the relevant limitations (those which do not amount to extra-solution activity or the requirement to implement the abstract idea on a computer, starting with the “determine” step of claim 1) were practiced outside the realm of the generic computer components recited, the same alleged improved route assignments would be brought about. Thus, any improvements here are to the processes and algorithms used to assign loads to route assignments, not to any particular computer technology itself. “An improvement in the abstract idea itself is not an improvement in technology.” MPEP 2106.05(a)(II) citing Trading Technologies. Therefore, since Appellant does not explain how the claimed limitation result in such an improvement, and since the improvement is to the abstract idea itself, rather than any particular computing technology or technical field itself, Appellant’s arguments should be found unpersuasive. 


3. Appellant’s Independent Claims do not Amount to “Significantly More” than any Alleged Abstract Idea

	Appellant argues that Examiner improperly applies the analysis under Step 2A Part II when considering Step 2B. Examiner respectfully disagrees. Examiner respectfully notes that Examiner provided a separate Step 2B analysis in paragraphs 20-22 of the Final Rejection. What’s more, this analysis is in line with the requirements of MPEP 2106.07(a) and with the description of Step 2B set forth in MPEP 2106.05. Since Examiner set for a separate analysis using the proper standard, Appellant’s arguments should be found unpersuasive. 

	Appellant again argues, on pages 30-31, and 32, that the claims bring about an improvement to a technical field by improving delivery systems and improving load and route assignments in a goods delivery system by providing for more efficient delivery of goods, a reduction in time required to deliver goods, and reduction in costs associated with delivering goods to a customer. Appellant furthers this argument on page 32 by arguing that the claims bring about more effective implementation  of load and route assignments in a delivery system. Examiner respectfully disagrees. Appellant does no more than make a bare assertion that such an improvement is present. Appellant does not explain how such an improvement is brought about by the claims. Such an argument cannot be sufficient to rebut the prima facie case put forth by Examiner without an explanation as to how the claimed limitations bring about this alleged improvement. What’s more, Examiner respectfully notes that such an improvement, if even brought about by the claims, is to the abstract idea itself, not to any particular computing technology or technical field itself. Here, if the relevant limitations (those which do not amount to extra-solution activity or the requirement to implement the abstract idea on a computer, starting with the “determine” step of claim 1) were practiced outside the realm of the generic computer components recited, the same alleged improved route assignments would be brought about. Thus, any improvements here are to the processes and algorithms used to assign loads to route assignments, not to any particular computer technology itself. “An improvement in the abstract idea itself is not an improvement in technology.” MPEP 2106.05(a)(II) citing Trading Technologies. Therefore, since Appellant does not explain how the claimed limitation result in such an improvement, and since the improvement is to the abstract idea itself, rather than any particular computing technology or technical field itself, Appellant’s arguments should be found unpersuasive.
	
	Appellant argues, on pages 31-32, that Examiner fails to consider the elements as an ordered combination. Examiner respectfully disagrees, and points to paragraph 22 where Examiner notes that “Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.” Since Examiner did in fact consider the ordered combination of elements, Appellant’s arguments should be found unpersuasive. 

	Finally, on page 34, Appellant argues that the present claims recited a distributed network architecture similar to that in Amdocs, and therefore the claims should be considered to recite significantly more than the abstract idea itself. Examiner respectfully disagrees. Examiner respectfully notes that the distributed architecture in Amdocs did bring about eligibility, but Appellant conveniently leaves out that the distributed network architecture operated in an unconventional fashion to reduce network congestion while generating networking accounting data records. In other words, the architecture itself brought about a specific improvement to computer functionality when the abstract idea was applied therewith. No such analogous case is present here. Rather than pointing to how the alleged architecture here is similar to that of Amdocs or how the alleged architecture itself brings about such an improvement, Appellant, on page 34, again makes the same bare assertions about improvements brought about by the claimed invention. As outlined above, such a bare assertion should not be considered sufficient to rebut Examiner’s prima facie case of ineligibility. Finally, the problem here is not a technical one, as the need to properly assign loads to routes does not specifically arise in the realm of computer technology. Furthermore, the alleged solution is not a technical one, since it would bring about a solution to the problem even if practiced outside the realm of generic computer components recited. Since the present claims do not recite an architecture which brings about an improvement in a manner similar to that of Amdocs, and since the claims do not provide a technical solution to a technical problem, Appellant’s arguments should be found unpersuasive. 

4. Appellant’s dependent claims do not recite patent-eligible subject matter.

	Appellant argues, on pages 35-36 that Examiner does not analyze the actual claim language but rather merely offers conclusory statements about the dependent claims. Examiner respectfully disagrees. Examiner respectfully points to paragraphs 24-34 of the Final Rejection which considers each dependent claim individually and gives an individual analysis for each. Since Examiner examined the each specific dependent claim and its corresponding claim language, and did no merely rely on conclusory statements, Appellant’s arguments should be found unpersuasive. 

	Appellant’s arguments on pages 35-36 that the dependent claims should be considered eligible since they depend from independent claims which are eligible should be found unpersuasive. As outlined above, the independent claims should be found ineligible. Therefore, such dependent claims should be able to rely upon independent claims for their eligibility. 

Appellant argues, on pages 36-37, that claims 3, 10, and 17 recite subject matter which extends beyond one or more abstract ideas. Examiner respectfully disagrees. Examiner respectfully points to the steps recited on page 36. Each step can be performed by a human using their mind, pen and paper, and simple observation, evaluation, and judgment (a human could determine that a request cannot be successfully assigned, determine other executions that could be assigned, obtain a next tour template, generate an execution, and assign a request to the new execution all using their mind, pen and paper, and simple observation, evaluation and judgment). Thus, Appellant’s argument that such a characterization cannot be made should be found unpersuasive. 

Finally, on page 36, Appellant makes the same bare assertion that claims 3, 10, and 17 bring about the same specific technological improvement pointed to in paragraphs [0003-5] of the present specification. Examiner respectfully disagrees. As outlined above, Appellant does no more than make a bare assertion that such an improvement is present. Appellant does not explain how such an improvement is brought about by the claims. Such an argument cannot be sufficient to rebut the prima facie case put forth by Examiner without an explanation as to how the claimed limitations bring about this alleged improvement. What’s more, Examiner respectfully notes that such an improvement, if even brought about by the claims, is to the abstract idea itself, not to any particular computing technology or technical field itself. Thus, any improvements here are to the processes and algorithms used to assign loads to route assignments, not to any particular computer technology itself. “An improvement in the abstract idea itself is not an improvement in technology.” MPEP 2106.05(a)(II) citing Trading Technologies. Therefore, since Appellant does not explain how the claimed limitation result in such an improvement, and since the improvement is to the abstract idea itself, rather than any particular computing technology or technical field itself, Appellant’s arguments should be found unpersuasive.

Conclusion
	 For the reasons outlined above, Examiner respectfully argues that the claims were properly rejected under 35 U.S.C. 101 in the Final Rejection mailed 02/25/2022.

	  For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
 /RESHA DESAI/ Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                       
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellants had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.